Exhibit 10.6

 

LAND COURT    REGULAR SYSTEM

 

AFTER RECORDATION, RETURN BY MAIL [ X ] PICK-UP [      ]

Bilzin Sumberg Baena Price & Axelrod LLP

200 South Biscayne Boulevard, Suite 2500

Miami, Florida 33131-5340

Attn: Post-Closing Department

This Document Contains      Pages

 

 

TMK Nos. (1) 9-1-032: 032 &111

NOTE AND MORTGAGE

ASSUMPTION AGREEMENT

(MSCI 2006-IQ11; Loan No. 710202870)

THIS NOTE AND MORTGAGE ASSUMPTION AGREEMENT (“Agreement”) is executed on June 2,
2010, effective as of June 4, 2010, and is entered into among BANK OF AMERICA,
N.A., A NATIONAL BANKING ASSOCIATION, SUCCESSOR BY MERGER TO LASALLE BANK
NATIONAL ASSOCIATION, AS TRUSTEE FOR MORGAN STANLEY CAPITAL I INC., COMMERCIAL
MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2006-IQ11 (“Lender”), having an
address at 540 West Madison St., Suite 1802, IL4-540-18-04, Chicago, Illinois
60661, Re: MSCI 2006-IQ11; Loan No 710202870; WEST OAHU MALL ASSOCIATES LLC, a
Hawaii limited liability company (“Original Borrower”), having an address at
1880 Century Park East, Suite 810, Los Angeles, California 90067 and TNP SRT
WAIANAE MALL, LLC, a Delaware limited liability company (“New Borrower”), having
an address at 2711 Centerville Road, Suite 400, Wilmington, Delaware 19808.
Original Borrower and New Borrower are hereinafter sometimes collectively
referred to as “Borrower Parties”.



--------------------------------------------------------------------------------

PRELIMINARY STATEMENT

A. Original Borrower is the current owner of fee title to that certain real
property (“Land”) and the buildings and improvements thereon (“Improvements”),
commonly known as “Waianae Mall” located in the City of Honolulu, County of
Honolulu, State of Hawaii, more particularly described in Exhibit A attached
hereto and made a part hereof (the Land and the Improvements are hereinafter
sometimes collectively referred to as the “Project”).

B. Lender is the current owner and holder of a loan (“Loan”) in the original
principal amount of $22,200,000.00, as evidenced and/or secured by the documents
described on Exhibit B attached hereto (together with any and all other
agreements, documents, instruments evidencing, securing or in any manner
relating to the Loan, as all of the same may be amended, restated, supplemented
or otherwise modified from time to time, shall hereinafter be collectively
referred to as the “Loan Documents”). The Loan is secured in part by the
Project, which Project is described in and encumbered by the “Security
Instrument” described on Exhibit B.

C. New Borrower desires to purchase the Project from Original Borrower and to
assume Original Borrower’s obligations under the Loan Documents as provided
herein.

D. A sale of the Project to, and the assumption of the Loan by, a third party
without the consent of the holder of the Security Instrument is prohibited by
the terms thereof.

E. The Lender has agreed to consent to the following requested actions
(collectively the “Requested Actions”): (i) Original Borrower selling the
Project to New Borrower, and (ii) New Borrower assuming all of Original
Borrower’s obligations under the Loan Documents, on the terms and conditions
hereinafter set forth.

In consideration of $10.00 paid by each of the parties to the other, the mutual
covenants set forth below, and other good and valuable consideration, receipt
and sufficiency of which are acknowledged, the parties agree as follows:

ARTICLE 1

ACKNOWLEDGMENTS, WARRANTIES AND REPRESENTATIONS

1.1 Original Borrower Representations. As a material inducement to Lender to
enter into this Agreement and to consent to the Requested Actions, Original
Borrower acknowledges, warrants, represents and agrees to and with Lender and
New Borrower as follows:

(a) Incorporation of Recitals. All of the facts set forth in the Preliminary
Statement of this Agreement are true and correct and incorporated into this
Agreement by reference.

(b) Authority of Original Borrower.

(i) Original Borrower. Original Borrower is a duly organized, validly existing
limited liability company in good standing under the laws of the State of
Hawaii. West Oahu Mall, Inc. (“OB Managing Member”) is the managing member of
Original Borrower. OB Managing Member, acting alone without the joinder of any
other manager or

 

2



--------------------------------------------------------------------------------

member of Original Borrower or any other party, has the power and authority to
execute this Agreement on behalf of and to duly bind Original Borrower under
this Agreement. The execution and delivery of, and performance under, this
Agreement by Original Borrower have been duly and properly authorized pursuant
to all requisite limited liability company action and will not (x) violate any
provision of any law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award presently in effect having applicability to
Original Borrower or the articles of organization, certificate of formation,
operating agreement, limited liability company agreement or any other
organizational document of Original Borrower or (y) result in a breach of or
constitute or cause a default under any indenture, agreement, lease or
instrument to which Original Borrower is a party or by which the Project may be
bound or affected.

(ii) OB Managing Member. OB Managing Member is a duly organized, validly
existing corporation in good standing under the laws of the State of Hawaii.
Joseph Daneshgar (“Authorized Officer”) is the President of OB Managing Member.
Authorized Officer, acting alone without the joinder of any other officer,
director or shareholder of OB Managing Member or any other party, has the power
and authority to execute this Agreement on behalf of and to duly bind OB
Managing Member and Original Borrower under this Agreement. The execution and
delivery of, and performance under, this Agreement by OB Managing Member have
been duly and properly authorized pursuant to all requisite corporate action and
will not (x) violate any provision of any law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award presently in effect having
applicability to OB Managing Member or the articles of incorporation or bylaws
or any other organizational document of OB Managing Member or (y) result in a
breach of or constitute or cause a default under any indenture, agreement, lease
or instrument to which OB Managing Member is a party or by which the Project may
be bound or affected.

(c) Compliance with Laws. To Original Borrower’s knowledge, all permits,
licenses, franchises or other evidences of authority to use and operate the
Project as it is presently being operated and as contemplated by the Loan
Documents are current, valid and in full force and effect. Original Borrower has
not received any written notice from any governmental entity claiming that
Original Borrower or the Project is not presently in compliance with any laws,
ordinances, rules and regulations bearing upon the use and operation of the
Project, including, without limitation, any notice relating to any violations of
zoning, building, environmental, fire, health, or other laws, ordinances, rules,
codes or regulations.

(d) Rent Roll. The Rent Roll (“Rent Roll”) attached hereto and made a part
hereof as Exhibit C is a true, complete and accurate summary of all tenant
leases (“Leases”) affecting the Project as of the date of this Agreement.

(e) Leases. The Leases are the only leases affecting the Project and are
currently in full force and effect. Original Borrower has not been notified of
any landlord default under any of the Leases; there are no leasing broker’s or
finder’s commissions of any kind due or to become due with respect to the Leases
or the Project; the rents and security deposits under the Leases shown on the
Rent Roll are true and correct; Original Borrower has not received any prepaid
rents or given any concessions for free or reduced rent under the Leases and
will not accept any prepaid rents for more than one month in advance. All
tenants at the Project are currently in possession of and are operating
businesses from their leased premises.

 

3



--------------------------------------------------------------------------------

(f) Title to Project and Legal Proceedings. Original Borrower is the current
owner of fee title in the Project. There are no pending or threatened suits,
judgments, arbitration proceedings, administrative claims, executions or other
legal or equitable actions or proceedings against Original Borrower or the
Project, or any pending or threatened condemnation proceedings or annexation
proceedings affecting the Project, or any agreements to convey any portion of
the Project, or any rights thereto to any person, entity, or government body or
agency not disclosed in this Agreement.

(g) Loan Documents. The Loan Documents set forth on Exhibit B comprise all of
the material agreements entered into and executed by Original Borrower and/or
Original Indemnitor (as defined in the Joinder by and Agreement of Original
Indemnitor attached hereto (the “Original Indemnitor Joinder”)) in connection
with the Loan. The Loan Documents constitute valid and legally binding
obligations of Original Borrower enforceable against Original Borrower, as
limited herein, and the Project in accordance with their terms. Original
Borrower acknowledges and agrees that nor the Requested Actions, shall release
or relieve Original Borrower from its obligations, agreements, duties,
liabilities, covenants and undertakings under the Loan Documents arising prior
to the date hereof. Original Borrower has no defenses, setoffs, claims,
counterclaims or causes of action of any kind or nature whatsoever against
Lender or any of Lender’s predecessors in interest, and any subsidiary or
affiliate of Lender and all of the past, present and future officers, directors,
contractors, employees, agents, servicers (including, but not limited to, Wells
Fargo Commercial Mortgage Servicing and LNR Partners, Inc.), attorneys,
representatives, participants, successors and assigns of Lender and Lender’s
predecessors in interest (collectively, “Lender Parties”) or with respect to
(i) the Loan, (ii) the Loan Documents, or (iii) the Project. To the extent
Original Borrower would be deemed to have any such defenses, setoffs, claims,
counterclaims or causes of action as of the date hereof, Original Borrower
knowingly waives and relinquishes them.

(h) Bankruptcy. Original Borrower has no intent to (i) file any voluntary
petition under any Chapter of the Bankruptcy Code, Title 11, U.S.C.A.
(“Bankruptcy Code”), or in any manner to seek any proceeding for relief,
protection, reorganization, liquidation, dissolution or similar relief for
debtors (“Debtor Proceeding”) under any local, state, federal or other
insolvency law or laws providing relief for debtors, (ii) directly or indirectly
cause any involuntary petition under any Chapter of the Bankruptcy Code to be
filed against Original Borrower or any members thereof or (iii) directly or
indirectly cause the Project or any portion or any interest of Original Borrower
in the Project to become the property of any bankrupt estate or the subject of
any Debtor Proceeding.

(i) Accreted Leases Reserve. All of the funds in the Accretive Leases Reserve
Subaccount (as such term is defined in the Loan Agreement) were used by Original
Borrower for Approved Leasing Expenses (as such term is defined in the Loan
Agreement) associated with Accretive Leases and the work constituting the
Approved Leasing Expenses (as such term is defined in the Loan Agreement) was
done in accordance with all of the requirements set forth in the Loan Agreement.

(j) No Default. To Original Borrower’s knowledge, no event, fact or circumstance
has occurred or failed to occur which constitutes, or with the lapse or passage
of time, giving of notice or both, could constitute a default or Event of
Default under the Loan Documents.

 

4



--------------------------------------------------------------------------------

(k) Required Repairs. Original Borrower has timely and fully completed the
Required Repairs described in and required by the terms of Section 3.2.2 of and
Schedule 2 to the Loan Agreement (as defined in Exhibit B attached hereto), and
has provided Original Lender or Lender with evidence of such completion.

(l) Reaffirmation. Original Borrower reaffirms and confirms the truth and
accuracy of all representations and warranties set forth in the Loan Documents,
in all material respects, as if made on the date hereof.

1.2 Acknowledgments, Warranties and Representations of New Borrower. As a
material inducement to Lender to enter into this Agreement and to consent to the
Requested Actions, New Borrower acknowledges, warrants, represents and agrees to
and with Lender as follows:

(a) Incorporation of Recitals. All of the facts set forth in the Preliminary
Statement of this Agreement are true and correct and incorporated into this
Agreement by reference.

(b) Authority of New Borrower.

(i) New Borrower. New Borrower is a duly organized, validly existing limited
liability company in good standing under the laws of the State of Delaware and
is qualified to transact business in the State of Hawaii. As of the date hereof,
TNP Strategic Retail Operating Partnership, L.P., a Delaware limited partnership
(the “TNP Operating Partnership”) is the sole member of New Borrower. The TNP
Operating Partnership, acting alone without the joinder of any manager of New
Borrower or any other party, has the power and authority to execute this
Agreement on behalf of and to duly bind New Borrower under this Agreement and
the Loan Documents. The execution and delivery of, and performance under, this
Agreement and the Loan Documents by New Borrower have been duly and properly
authorized pursuant to all requisite company action and will not (x) violate any
provision of any law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award presently in effect having applicability to New
Borrower or the certificate of formation, limited liability company agreement,
or any other organizational document of New Borrower or (y) result in a breach
of or constitute or cause a default under any indenture, agreement, lease or
instrument to which New Borrower is a party or by which the Project may be bound
or affected.

(ii) TNP Operating Partnership. The TNP Operating Partnership is a duly
organized, validly existing limited partnership in good standing under the laws
of the State of Delaware. TNP Strategic Retail Trust, Inc., a Maryland
corporation (the “TNP REIT”) is the sole general partner of the TNP Operating
Partnership. The TNP REIT, acting alone without the joinder of any other partner
of the TNP Operating Partnership or any other party, has the power and authority
to execute this Agreement on behalf of the TNP Operating Partnership and to duly
bind New Borrower under this Agreement and the Loan Documents. The execution and
delivery of, and performance under, this Agreement and the Loan Documents by the
TNP Operating Partnership have been duly and properly authorized pursuant to all
requisite partnership action and will not (x) violate any provision of any law,
rule, regulation, order, writ, judgment, injunction, decree, determination or
award presently in effect having applicability to the TNP Operating Partnership
or the certificate of limited partnership or the limited partnership agreement
or any other organizational document of the TNP Operating Partnership or
(y) result

 

5



--------------------------------------------------------------------------------

in a breach of or constitute or cause a default under any indenture, agreement,
lease or instrument to which the TNP Operating Partnership is a party or by
which the Project may be bound or affected.

(iii) TNP REIT. The TNP REIT is a duly organized, validly existing corporation
in good standing under the laws of the State of Maryland. Wendy Worchester
(“Authorized Officer”) is the Chief Financial Officer of the TNP REIT.
Authorized Officer, acting alone without the joinder of any other officer or
director of the TNP REIT or any other party, has the power and authority to
execute this Agreement on behalf of and to duly bind the TNP REIT and Original
Borrower under this Agreement. The execution and delivery of, and performance
under, this Agreement by the TNP REIT have been duly and properly authorized
pursuant to all requisite corporate action and will not (x) violate any
provision of any law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award presently in effect having applicability to the
TNP REIT or the articles of incorporation or bylaws or any other organizational
document of the TNP REIT or (y) result in a breach of or constitute or cause a
default under any indenture, agreement, lease or instrument to which the TNP
REIT is a party or by which the Project may be bound or affected.

(c) Financial Statements. The financial statements and other information
(“Financial Statements”) of the TNP REIT, and Anthony Thompson (“Thompson,”
together with the TNP REIT individually and/or collectively referred to herein
as “Principal”) which have been previously delivered to Lender are true,
complete and accurate in all material respects and accurately represent the
financial condition of Principal as of the date thereof. There has not been any
material adverse change to the financial condition of either Principal between
the dates of the Financial Statements and the date of this Agreement. New
Borrower acknowledges that the Financial Statements have been provided to Lender
to induce Lender to enter into this Agreement and are being relied upon by
Lender for such purposes. To the extent that the balance sheets and financial
statement of New Borrower are consolidated with those of the TNP REIT, New
Borrower shall deliver to Lender (a) the financial statements for the Property
required by the Loan Documents; and (b) copies of the consolidated balance
sheets and financial statements for the TNP REIT which clearly identify the
assets and liabilities of New Borrower as belonging to New Borrower.

(d) Bankruptcy Proceedings. None of New Borrower, the TNP Operating Partnership,
the TNP REIT, Thompson or Project Manager (collectively, “Related Entities”) has
been a party to any Debtor Proceeding within seven (7) years prior to the date
of this Agreement.

(e) Defaults on Other Indebtedness. Neither New Borrower nor any Related
Entities has materially defaulted under its or their obligations with respect to
any other indebtedness.

(f) New Borrower’s Organizational Documents. New Borrower has not transacted any
business in New Borrower’s name since its formation. New Borrower is and will
continue to be in full compliance with all of its organizational documents and
the single purpose entity and separateness requirements of the Loan Documents
and such organizational documents do not conflict with any of such single
purpose entity and separateness requirements of the Loan Documents.

 

6



--------------------------------------------------------------------------------

(g) Assets of New Borrower. The only assets of New Borrower are the Project, the
personal property owned by New Borrower and used in connection with the Project
and cash or cash equivalents.

(h) Management of Project. New Borrower is entering into that certain Property
Management Agreement with TNP Property Manager, LLC, a Delaware limited
liability company (“Project Manager”) for the management of the Project (the
“New Management Agreement”). The term “Management Agreement” or “management
agreement” or such other similar term in the Loan Documents shall hereafter
refer to the New Management Agreement. The term “Property Manager” or such other
similar term in the Loan Documents shall hereafter refer to the Project Manager.
New Borrower covenants and agrees to comply with and to cause the Project
Manager to comply with all terms and conditions of the Loan Documents concerning
the management of the Project, including without limitation the obligation to
obtain Lender’s consent to the management of the Project by any entity other
than Project Manager. Project Manager shall execute and deliver to Lender a
subordination of the New Management Agreement in form acceptable to Lender.
Notwithstanding anything set forth herein or in the Loan Documents to the
contrary, Project Manager shall have the right to sub-contract some or all of
its rights and obligations to any of the following sub-managers: CB Richard
Ellis, Grubb & Ellis CBI, Inc., Colliers International and PM Realty, without
the consent of Lender, provided that (i) the New Management Agreement remains
unmodified and in full force and effect, (ii) any sub-manager executes and
delivers to Lender a Consent and Subordination of Sub-Manager in substantially
the same form as the Consent and Subordination of Sub-Manager executed and
delivered to Lender by Grubb & Ellis CBI, Inc. in connection with this
assumption transaction, and (iii) New Borrower pays all of Lender’s costs and
expenses, including, but not limited to, attorneys’ fees and costs, incurred by
Lender in connection with such change in sub-managers.

(i) Loans to Related Entities. There are no loans payable by New Borrower to any
member(s) of New Borrower or any other Related Entities or other entities or
persons.

(j) Non-Consolidation Opinion. New Borrower will comply with each of the
assumptions made with respect to it in that certain substantive
non-consolidation opinion letter, dated the date hereof, delivered by New
Borrower’s counsel in connection with the Requested Actions (the
“Non-Consolidation Opinion”), including but not limited to, any exhibits
attached hereto, any certificates referred to therein and any subsequent
non-consolidation opinion delivered in accordance with the terms and conditions
of the Security Instrument. New Borrower has caused and shall cause each entity
other than the New Borrower with respect to which an assumption is made in the
Non-Consolidation Opinion, including but not limited to, any exhibits attached
thereto, and to comply with each of the assumptions made with respect to it in
the Non-Consolidation Opinion, including, but not limited to, any exhibits
attached thereto, and any certificates referred to therein. All of the
assumptions made in the Non-Consolidation Opinion, including, but not limited
to, any exhibits attached thereto, and any certificates referred to therein are
true and correct.

(k) New Borrower Parties’ Interests. Neither New Borrower nor the TNP Operating
Partnership is borrowing any sums to purchase its interest in New Borrower or
the Project or pledging its general partnership or other controlling interest in
New Borrower to any party, and none of the partners of the TNP Operating
Partnership have any right to take over control of the TNP Operating Partnership
from the TNP REIT. However, New Borrower has

 

7



--------------------------------------------------------------------------------

disclosed to Lender that Key Bank has made available to the TNP Operating
Partnership a revolving credit facility (the “Key Bank Facility”). Key Bank has
made certain statements (the “Key Bank Statements”) regarding the collateral for
the Key Bank Facility. New Borrower acknowledges and agrees that Lender is
relying on the Key Bank Statements as being true and correct as a material
inducement for Lender to consent to the Requested Actions. Therefore, any
modifications or amendments to the terms of the Key Bank Facility which causes
any of the statements made in the Key Bank Statements or any of the
representations made in the New Indemnitor Joinder (as hereinafter defined)
attached hereto about the Key Bank Facility to no longer be true or correct,
without first obtaining the Lender written consent, which consent may be
withheld or granted in Lender’s sole and absolute discretion, shall constitute
an Event of Default under the Loan Documents and shall constitute an additional
Springing Recourse Event under Section 10.1 of the Loan Agreement and
Section 1(b) of the Guaranty.

(l) Prohibited Person. New Borrower warrants and represents, after review of the
website identified below, that none of New Borrower, the TNP Operating
Partnership, the TNP REIT, nor the Project Manager nor any of their respective
general partners, members (of Property Manager and New Borrower only), officers
or directors, is an entity or person (i) that is listed in the Annex to, or is
otherwise subject to the provisions of, Executive Order 13224, issued on
September 24, 2001 (“EO13224”), (ii) whose name appears on the United States
Treasury Department’s Office of Foreign Assets Control (“OFAC”) most current
list of “Specifically Designated Nationals and Blocked Persons” (which list may
be published from time to time in various media including, but not limited to,
the OFAC website, http://www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf,
(iii) who commits, threatens to commit or supports “terrorism”, as that term is
defined in EO13224, or (iv) who, to the knowledge of New Borrower, is otherwise
affiliated with any entity or person listed above (any and all parties or
persons described in clauses [i] – [iv] above are herein referred to as a
“Prohibited Person”). New Borrower covenants and agrees that none of New
Borrower, the TNP Operating Partnership, the TNP REIT, nor the Project Manager
nor any of their respective partners, members, officers or directors, will
(a) knowingly conduct any business, or engage in any transaction or dealing,
with any Prohibited Person, including, but not limited to, the making or
receiving of any contribution of funds, goods, or services, to or for the
benefit of a Prohibited Person, or (b) knowingly engage in or conspire to engage
in any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in EO13224.
New Borrower further covenants and agrees to deliver (from time to time) to
Lender any such certification as may be requested by Lender in its reasonable
discretion, confirming that, based on reasonable inquiry (x) none of New
Borrower, the TNP Operating Partnership, the TNP REIT, nor the Project Manager
nor any of their respective general partners, members (of Property Manager and
New Borrower only), officers or directors is a Prohibited Person and (y) none of
New Borrower, the TNP Operating Partnership, the TNP REIT, nor the Project
Manager nor any of their respective officers or directors has (a) knowingly
conducted any business, or engaged in any transaction or dealing, with any
Prohibited Person, including, but not limited to, the making or receiving of any
contribution of funds, goods, or services, to or for the benefit of a Prohibited
Person or (b) knowingly engaged in or conspired to engage in any transaction
that evaded or avoided, or had the purpose of evading or avoiding, or attempted
to violate, any of the prohibitions set forth in EO13224.

(m) Loan Documents. The Loan Documents, from and after the date hereof, are
valid and legally binding obligations of New Borrower, enforceable against New
Borrower and the Project in accordance with their terms. This Agreement and the
execution of other

 

8



--------------------------------------------------------------------------------

documents contemplated hereby do not constitute the creation of a new debt or
the extinguishment of the debt evidenced by the Loan Documents, nor will they in
any way affect or impair the liens and security interests created by the Loan
Documents, which New Borrower acknowledges to be valid and existing liens and
security interests in the Project. New Borrower agrees that the lien and
security interests created by the Loan Documents continue to be in full force
and effect, unaffected and unimpaired by this Agreement or by the transfer of
the Project or any collateral described in financing statements filed in
connection with the Loan Documents and that said liens and security interests
shall so continue in their perfection and priority until the debt secured by the
Loan Documents is fully discharged. New Borrower has no defenses, affirmative
defenses, setoffs, claims, counterclaims, crossclaims or causes of action of any
kind or nature whatsoever against the Lender Parties with respect to (i) the
Loan, (ii) the Loan Documents, or (iii) the Project. To the extent New Borrower
would be deemed to have any such defenses, affirmative defenses, setoffs,
claims, counterclaims, crossclaims or causes of action as of the date hereof,
New Borrower knowingly waives and relinquishes them. New Borrower acknowledges
that it has received copies of all of the Loan Documents listed on Exhibit B.

(n) No Default. To New Borrower’s actual knowledge, no event, fact or
circumstance has occurred or failed to occur which constitutes, or with the
lapse or passage of time, giving of notice or both, could constitute a default
or Event of Default under the Loan Documents.

(o) Inspections. Other than that certain Property Condition Assessment for the
Project dated September 28, 2009 (the “PCR”), that certain Phase 1 Environmental
Site Assessment for the Project dated August 26, 2009, and that certain Probable
Maximum Loss Assessment, all prepared by the Global Realty Services Group, all
prepared under GRS Group Project No. ###-##-####, New Borrower has not obtained
any other written inspection reports relating to the Project. Additionally, New
Borrower has not obtained any tenant estoppel certificates from the tenants
located at the Project that have not been delivered to Lender.

(p) Reaffirmation. Except as to those representations and warranties that are
personal to Original Borrower, a breach of which cannot be cured by New
Borrower, and after giving effect to the modifications contained in this
Agreement, to New Borrower’s actual knowledge, New Borrower affirms and confirms
the truth and accuracy of all representations and warranties set forth in the
Loan Documents, in all material respects, as if made on the date hereof.

1.3 Acknowledgments, Warranties and Representations of Lender. Based solely on
the representation of Original Borrower made herein to Lender, Lender
acknowledges, warrants, represents and agrees to and with New Borrower that the
Loan Documents set forth on Exhibit B comprise all of the Loan Documents in
effect as of the date hereof.

 

9



--------------------------------------------------------------------------------

ARTICLE 2

ACKNOWLEDGMENTS AND COVENANTS OF BORROWER PARTIES

As a material inducement to Lender to enter into this Agreement and to consent
to Requested Actions each of Borrower Parties, as to itself only, acknowledges,
warrants, represents, covenants and agrees to and with Lender as follows:

2.1 Assumption of Loan. New Borrower hereby assumes the indebtedness due under
the Note (as defined in Exhibit B attached hereto), the Loan and all of Original
Borrower’s other obligations, as grantor, mortgagor, borrower, assignor,
trustor, indemnitor, guarantor, or maker, as the case may be, under the Loan
Documents to the same extent as if New Borrower had signed such instruments. New
Borrower agrees to comply with and be bound by all the terms, covenants and
agreements, conditions and provisions set forth in the Loan Documents.

2.2 Indebtedness. Original Borrower acknowledges, warrants, represents,
covenants and agrees that as of May 25, 2010, the outstanding principal balance
of the Loan was $20,741,241.24 and the following escrow and reserve balances
(collectively, “Escrow Balances”) are being held by Lender: (i) a tax escrow
balance of $86,989.96; (ii) an insurance escrow balance of $36,184.60; (iii) a
capital reserve escrow balance of $12,696.59; (iv) a tenant reserve escrow
balance of $174,661.58; and (v) a deferred maintenance reserve balance of
$37.44. Further, Borrower Parties acknowledge and agree that Lender will
continue to hold the Escrow Balances for the benefit of New Borrower in
accordance with the terms of the Loan Documents. In the event of any error in,
or omission from, the foregoing, Lender shall not be prejudiced, limited, or
estopped, in any way in its right to charge, collect and receive any and all
monies lawfully due Lender under the Loan Documents. By its execution hereof,
Lender represents and warrants to New Borrower that to Lender’s actual knowledge
(i) the amounts set forth above are correct, (ii) Lender has not issued any
written notices of default to Original Borrower which have not been cured, and
(iii) there are no existing material defaults under the Loan Documents.

2.3 Assumption Fee. Simultaneously with or prior to the execution hereof, any or
both of Borrower Parties shall pay to or has paid Lender: (i) an assumption fee
equal to $103,706.21, which is 0.5% of the outstanding principal balance of the
Loan; (ii) a modification fee equal to $31,111.86, which is 0.15% of the
outstanding principal balance of the Loan, (iii) an administration fee equal to
$125.00; (iv) a flood determination fee equal to $15.00; (v) a credit review fee
equal to $589.50; (iv) an insurance review fee equal to $400.00, and
(v) property inspection report fees equal to $350.00, each of which Borrower
Parties agrees are fees for new consideration and are not interest charged in
connection with the Loan.

2.4 Payment of Transaction Costs and Expenses. Any or both of Borrower Parties
shall pay at the time of execution of this Agreement by Lender: (a) the legal
fees and disbursements of Lender’s counsel, Bilzin Sumberg Baena Price & Axelrod
LLP, in connection with the preparation of this Agreement and the transactions
contemplated in this Agreement; (b) all recording costs and documentary stamps,
or other taxes if any, due upon the recording of this Agreement; and (c) the
costs of updating Lender’s policy of title insurance insuring the Security
Instrument to a current date and endorsing such policy to include this Agreement
in the description of the Security Instrument with no additional exceptions, or,
at Lender’s option, the

 

10



--------------------------------------------------------------------------------

cost of obtaining a new Lender’s policy of title acceptable to Lender insuring
the Loan Documents as affected by this Agreement.

2.5 Release and Covenant Not To Sue. Each of Borrower Parties, as to itself and
all of its heirs, successors and assigns only, remises, releases, acquits,
satisfies and forever discharges Lender Parties from any and all manner of
debts, accountings, bonds, warranties, representations, covenants, promises,
contracts, controversies, agreements, liabilities, obligations, expenses,
damages, judgments, executions, actions, inactions, claims, demands and causes
of action of any nature whatsoever, at law or in equity, known or unknown,
either now accrued or subsequently maturing, which any of Borrower Parties now
has or hereafter can, shall or may have by reason of any matter, cause or thing,
from the beginning of the world to and including the date of completion of the
Requested Actions (“Acquisition Date”), including, without limitation, matters
arising out of or relating to (a) the Loan (b) the Loan Documents, and (c) the
Project. Each of Borrower Parties, as to itself and all of its respective heirs,
successors and assigns only, covenants and agrees never to institute or cause to
be instituted or continue prosecution of any suit or other form of action or
proceeding of any kind or nature whatsoever against any of Lender Parties by
reason of or in connection with any of the foregoing matters, claims or causes
of action.

2.6 Further Assurances. Borrower Parties shall execute and deliver to Lender
such agreements, instruments, documents, financing statements and other writings
as may be reasonably requested from time to time by Lender to perfect and to
maintain the perfection of Lender’s security interest in and to the Project, and
to consummate the transactions contemplated by or in the Loan Documents and this
Agreement.

ARTICLE 3

ADDITIONAL PROVISIONS

3.1 Modifications to Loan Agreement. For so long as New Borrower owns the
Project, the following modifications to the Loan Agreement shall apply:

(a) Control. The reference to forty-nine percent (49%) in the definition of
“Control” set forth in Section 1.1 of the Loan Agreement is hereby revised to
read “fifty-one percent (51%).”

(b) Guarantor. The definition of “Guarantor” set forth in Section 1.1.1 of the
Loan Agreement shall hereafter mean and refer, jointly and severally, to TNP
Strategic Retail Trust, Inc. (the “TNP REIT”), TNP Strategic Retail Operating
Partnership, L.P., a Delaware limited partnership (the “TNP Operating
Partnership”), Anthony Thompson (“Thompson”), TNP Property Manager, LLC, a
Delaware limited liability company (“TNP Manager”).

(c) Key Principals. The definitions of “Key Principals” and “Borrower
Representative” and all references to such terms in the Loan Agreement are
hereby deleted in their entirety.

(d) Capital Expense Reserves. The monthly payment into the Capital Reserve
Subaccount shall be increased to $9,500.00 per month which shall be due and
payable on each

 

11



--------------------------------------------------------------------------------

Payment Date (as such term is defined in the Loan Agreement) in accordance with
Section 3.4 of the Loan Agreement.

(e) Flood Zone. The last sentence of Section 4.14 of the Loan Agreement is
hereby deleted.

(f) Borrower Notices. The reference to two (2) Business days in
Section 6.2(b)(i) of the Loan Agreement is hereby amended to read: “ten
(10) days.”

(g) Annual Reports. The reference to ninety (90) days in Section 6.3.2 of the
Loan Agreement is hereby amended to read: “one hundred twenty (120) days.” In
addition, the reports delivered pursuant to this Section will not be certified
by Borrower, but will instead be certified by the TNP REIT. In addition, all
financial reporting or any other covenants or requirements relating to the TNP
REIT, the TNP Operating Partnership or the TNP Manager in any of the Loan
Documents shall relate only to the TNP REIT, and as to Thompson, he shall only
be required to provide quarterly balance sheets, annual income tax returns and
any other financial report prepared in the ordinary course of his business or
otherwise required by any other lender, notwithstanding anything in the Loan
Documents to the contrary.

(h) Monthly/Quarterly Reports. Notwithstanding anything in Section 6.3.3 to the
contrary, the quarterly reports required under this Section will not need to be
delivered to Lender until forty-five (45) days after the end of each calendar
quarter, rather than the twenty (20) days currently required under
Section 6.3.3.

(i) Publicity. Notwithstanding anything in Section 10.16 of the Loan Agreement
to the contrary, Lender approval shall not be required for any publicity of the
nature described in Section 10.16 which is required by law to be made by New
Borrower, the TNP Operating Partnership or the TNP REIT, or which mentions only
the amount of the Loan, the interest rate, the term of the Loan and/or the
identity of the Lender.

(j) Ownership of Borrower. Schedule 3 referenced in Section 4.17 of the Loan
Agreement is deleted in its entirety and replaced with Schedule 3 attached
hereto.

(k) Special Purpose Bankruptcy Remote Entity. The following words are hereby
added to the beginning of clause (iv) of the definition of Special Purpose
Bankruptcy Remote Entity set forth on Schedule 4 to the Loan Agreement: “unless
otherwise permitted by the Loan Documents.”

(l) Permitted Transfers. Clause (iv) of the definition of “Permitted Transfers”
set forth in Section 1.1.1 of the Loan Agreement is hereby modified to read as
follows

(i) Notwithstanding anything to the contrary contained in Loan Documents, the
Transfer (as such term is defined in the Loan Agreement) (the “REIT Share
Transfer”) of any shares of stock (the “REIT Shares”) in the TNP REIT or the
Transfer (the “OP Transfer”) of the limited partnership interests (the “OP
Interests”) of the TNP Operating Partnership shall be permitted without Lender’s
prior written consent, provided that (i) neither the REIT Share Transfer nor the
OP Transfer causes a violation of any federal or state securities laws, (ii) the
TNP REIT is a public reporting entity registered with the Securities and
Exchange Commission, and (iii) neither the REIT Share Transfer nor the OP
Transfer results in a

 

12



--------------------------------------------------------------------------------

Change of Control (as hereinafter defined) of the REIT, the TNP Operating
Partnership or New Borrower.

For purposes of this Section, a “Change in Control” shall occur when, without
first obtaining the prior written consent of Lender, which consent may be
withheld or granted in Lender’s sole and absolute discretion: (i) the TNP
Operating Partnership is no longer the owner of 100% of the membership interest
of New Borrower, (ii) the REIT is no longer the owner of 51% or more of the
limited partnership interests in TNP Operating Partnership, (iii) the REIT is no
longer the sole general partner of the TNP Operating Partnership and/or no
longer Controls the day to day operations of New Borrower, (iv) during any
consecutive twelve (12) calendar month period, the majority of the members of
the board of directors of the REIT (the “Board of Directors”) at the beginning
of such period (the “Incumbent Directors”) cease for any reason to constitute a
majority of the members of the Board of Directors at the end of any such
consecutive twelve (12) calendar month period; provided, however, in the event
of a vacancy on the Board of Directors due to the death or disability of an
Incumbent Director or due to a resignation or removal of an Incumbent Director
for reasons unrelated to a REIT Share Transfer, the replacement director
approved by a majority (or such larger percentage if required by the governing
documents of the REIT) of the remaining Incumbent Directors shall constitute an
Incumbent Director for purposes hereof, (v) TNP Strategic Retail Advisor LLC, a
Delaware limited liability company (“TNP Advisor”) is no longer the sole Advisor
under that certain Advisory Agreement (the “Advisory Agreement”) dated as of
July 10, 2009, among the TNP REIT, the TNP Operating Partnership and TNP
Advisor, a true, correct and complete copy of which was delivered to Lender, or
the authority of TNP Advisor under the Advisory Agreement has been revoked,
limited or modified under Section 4(e) or any other section of the Advisory
Agreement, or TNP Advisor no longer Controls the day to day operations of the
TNP REIT as provided in the Advisory Agreement, (vi) Thompson National
Properties, LLC a Delaware limited liability company (“TNP”) and TNP SRT
Management LLC (“TNP SRT”), are no longer the owners of 100% of TNP Advisor,
(vii) TNP is no longer the owner of at least 75% of the membership interest in,
the sole Managing Member of or otherwise no longer Controls the day to day
operations of TNP Advisor, (viii) TNP Management LLC, a Delaware limited
liability company (“TNP Management”) is no longer the sole Managing Member of or
no longer Controls the day to day operations of TNP, (ix) Thompson is no longer
the sole Managing Member or otherwise no longer Controls the day to day
operations of TNP Management, (x) Thompson is no longer the owner of at least
30% of the indirect ownership interests of TNP, (xi) TNP no longer Controls or
owns 51% or more of the membership interests of Project Manager, and/or
(xii) Thompson no longer owns the number of REIT Shares having an initial
purchase price of at least One Million and 00/100 Dollars ($1,000,000.00). In
addition to the occurrence of any of the foregoing events causing a “Change of
Control,” the occurrence of any of the foregoing events shall also constitute an
Event of Default under Section 8.1(d) of the Loan Agreement and a “Springing
Recourse Event” under Section 10.1 of the Loan Agreement and under Section 1(b)
of the Guaranty.

Notwithstanding the terms of clause (v) above, in the event of an emergency in
which the Board of Directors believes it is necessary to terminate the Advisory
Agreement with TNP Advisor and replace TNP Advisor to preserve the value of the
TNP REIT’s assets, including its interest in the Project prior to Borrower
obtaining consent from Lender as to such replacement, it may replace TNP Advisor
with a Permitted Advisor on a temporary basis during the period in which New
Borrower diligently pursues obtaining consent from Lender to such replacement.
For purposes hereof, the term “Permitted Advisor” means any Person that on the
date of

 

13



--------------------------------------------------------------------------------

determination is (i) a nationally-recognized manager of investment funds
investing in debt or equity interests relating to commercial real estate,
(ii) investing through a fund with committed capital of at least $125,000,000
and (iii) not subject to a any proceeding for relief, protection,
reorganization, liquidation, dissolution or similar relief for debtors.

Neither a REIT Share Transfer nor an OP Transfer shall relieve New Borrower, the
TNP REIT, the TNP Operating Partnership, the Project Manager or Thompson
(collectively, “New Indemnitor”) of any of their respective obligations and
liabilities under the Note or any of the other Loan Documents or under the
Guaranty or the Joinder by and Agreement of New Indemnitor attached hereto (the
“New Indemnitor Joinder”).

3.2 PCR.

(a) Within ninety (90) days from the date hereof, New Borrower shall commence,
and provide Lender with satisfactory evidence of such commencement of, the
Immediate Needs described in the PCR (the “Immediate Needs”). If all of such
Immediate Needs cannot be completed within said 90-day period despite diligent
efforts by New Borrower to achieve the same, then and in such event, the time
period to complete any then remaining and outstanding Immediate Needs shall be
extended so long as New Borrower continues to use diligent efforts to complete
or cause the completion of any such remaining Immediate Repairs, but in no event
shall such extended period exceed a period of six (6) months from the date
hereof. Upon completion of the Immediate Needs, New Borrower shall pay for a
Lender approved inspection company (“Inspector”) to inspect the Project to
determine if the Immediate Repairs have been timely and fully completed. If the
Immediate Repairs have not been timely and fully completed, the Inspector shall
provide a written report regarding the status of the Immediate Needs and shall
specifically outline the work necessary to complete the Immediate Needs and a
time frame for doing so. New Borrower shall complete the Immediate Needs set
forth in the Inspector’s report within the time frame set forth in the Report or
New Borrower shall be in default hereunder, whereupon, Lender, in addition to
all other rights and remedies for default under the Loan Documents, shall have
the right, but not the obligation, to use the funds being held in any of the
escrow accounts being held by Lender to complete the Immediate Needs.

(b) In addition to repairing and /or replacing the Immediate Needs listed in the
PCR, New Borrower shall repair and/or replace or New Borrower shall cause the
repair or replacement of the items set forth on the Replacement Reserve Study in
the PCR within the time frames set forth on such Replacement Reserve Study. New
Borrower shall promptly upon completion provide satisfactory evidence to Lender
of the full and timely repair and/or replacement of such items. Failure to fully
and timely complete such repairs and/or replacements shall constitute a default
under the Loan Documents

3.3 Consent of Lender. Subject to the terms of this Agreement, Lender hereby
consents to the Requested Actions. Borrower Parties agree that this Agreement
shall not be deemed an agreement by Lender to consent to any other transfer or
conveyance of the Project or assumption of the Loan, or a consent to any
secondary financing or secondary encumbrance on the Project or New Borrower or
any interests in New Borrower.

3.4 Release of Original Indemnitor and Original Borrower. By its execution
hereof, Lender hereby releases (i) Original Indemnitor from its obligations
under the Guaranty (as defined in Exhibit B attached hereto) from and after the
Acquisition Date in accordance with

 

14



--------------------------------------------------------------------------------

and subject to the terms of the Original Indemnitor Joinder and (ii) Original
Borrower for any acts or events occurring or obligations arising under the Loan
Documents after the Acquisition Date with the exception of any liability of
Original Borrower based upon (a) any material misrepresentation of Original
Borrower in this Agreement or any other document executed in connection herewith
and/or (b) its obligations under Section 1(b) of the Guaranty as it relates to
Section 10.1(c) of the Loan Agreement (the “Environmental Indemnity Obligations
Under Guaranty”) that are caused by Original Borrower or any of its agents or
result from the existence of conditions existing prior to the Acquisition Date
or migrating to or from any portion of the Project prior to the Acquisition
Date, or result from a violation of Environmental Laws (as defined in the Loan
Agreement) prior to the Acquisition Date.

3.5 UCC Filings. New Borrower hereby grants and confirms unto Lender a first
lien priority interest in all of New Borrower’s personal property and all of the
fixtures located at the Project to the maximum extent permitted by the Uniform
Commercial Code (“UCC”). Borrower Parties hereby consent to the filing of any
financing statements or UCC forms required to be filed in the applicable states
or any other applicable filing office, including, but not necessarily limited
to, the state of organization of New Borrower and in the Bureau of Conveyances
of the State of Hawaii (collectively “Filings”) in order to perfect or continue
the perfection of said interest and, notwithstanding anything contained in any
of the Loan Documents to the contrary, in accordance with the UCC, as amended
subsequent to the making of the Loan, said Filings may be made by Lender without
the consent or signature of either of the Borrower Parties.

3.6 References to Loan Documents. All references to the term Loan Documents in
the Security Instrument and the other Loan Documents shall hereinafter be
modified to include this Agreement and all documents executed and/or required in
connection with the Requested Actions.

ARTICLE 4

MISCELLANEOUS PROVISIONS

4.1 No Limitation of Remedies. No right, power or remedy conferred upon or
reserved to or by Lender in this Agreement is intended to be exclusive of any
other right, power or remedy conferred upon or reserved to or by Lender under
this Agreement, the Loan Documents or at law, but each and every remedy shall be
cumulative and concurrent, and shall be in addition to each and every other
right, power and remedy given under this Agreement, the Loan Documents or now or
subsequently existing at law.

4.2 No Waivers. Except as otherwise expressly set forth in this Agreement,
nothing contained in this Agreement shall constitute a waiver of any rights or
remedies of Lender under the Loan Documents or at law. No delay or failure on
the part of any party hereto in the exercise of any right or remedy under this
Agreement shall operate as a waiver, and no single or partial exercise of any
right or remedy shall preclude other or further exercise thereof or the exercise
of any other right or remedy. No action or forbearance by any party hereto
contrary to the provisions of this Agreement shall be construed to constitute a
waiver of any of the express provisions. Any party hereto may in writing
expressly waive any of such party’s rights under this Agreement without
invalidating this Agreement.

 

15



--------------------------------------------------------------------------------

4.3 Successors or Assigns. Whenever any party is named or referred to in this
Agreement, the heirs, executors, legal representatives, successors,
successors-in-title and assigns of such party shall be included. All covenants
and agreements in this Agreement shall bind and inure to the benefit of the
heirs, executors, legal representatives, successors, successors-in-title and
assigns of the parties, whether so expressed or not.

4.4 Construction of Agreement. Each party hereto acknowledges that it has
participated in the negotiation of this Agreement and no provision shall be
construed against or interpreted to the disadvantage of any party hereto by any
court or other governmental or judicial authority by reason of such party having
or being deemed to have structured, dictated or drafted such provision. Borrower
Parties at all times have had access to an attorney in the negotiation of the
terms of and in the preparation and execution of this Agreement and have had the
opportunity to review and analyze this Agreement for a sufficient period of time
prior to execution and delivery. No representations or warranties have been made
by or on behalf of Lender, or relied upon by Borrower Parties, pertaining to the
subject matter of this Agreement, other than those set forth in this Agreement.
All prior statements, representations and warranties, if any, are totally
superseded and merged into this Agreement, which represents the final and sole
agreement of the parties with respect to the subject matters. All of the terms
of this Agreement were negotiated at arm’s length, and this Agreement was
prepared and executed without fraud, duress, undue influence or coercion of any
kind exerted by any of the parties upon the others. The execution and delivery
of this Agreement are the free and voluntary act of Borrower Parties.

4.5 Invalid Provision to Affect No Others. If, from any circumstances
whatsoever, fulfillment of any provision of this Agreement or any related
transaction at the time performance of such provision shall be due, shall
involve transcending the limit of validity presently prescribed by any
applicable usury statute or any other applicable law, with regard to obligations
of like character and amount, then ipso facto, the obligation to be fulfilled
shall be reduced to the limit of such validity. If any clause or provision
operates or would prospectively operate to invalidate this Agreement, in whole
or in part, then such clause or provision only shall be deemed deleted, as
though not contained herein, and the remainder of this Agreement shall remain
operative and in full force and effect.

4.6 Notices. Except as otherwise specifically provided to the contrary, any and
all notices, elections, approvals, consents, demands, requests and responses
(“Communications”) permitted or required to be given under this Agreement and
the Loan Documents shall not be effective unless in writing, signed by or on
behalf of the party giving the same, and sent by certified or registered mail,
postage prepaid, return receipt requested, or by hand delivery or overnight
courier service (such as FedEx), to the party to be notified at the address of
such party set forth below or at such other address within the continental
United States as such other party may designate by notice specifically
designated as a notice of change of address and given in accordance with this
Section. Any Communications shall be effective upon the earlier of their receipt
or three days after mailing in the manner indicated in this Section. Receipt of
Communications shall occur upon actual delivery but if attempted delivery is
refused or rejected, the date of refusal or rejection shall be deemed the date
of receipt. Any Communication, if given to Lender, must be addressed as follows,
subject to change as provided above:

BANK OF AMERICA, N.A., AS TRUSTEE

c/o Wells Fargo Commercial Mortgage Servicing

45 Fremont Street

 

16



--------------------------------------------------------------------------------

San Francisco, California 94105

Re: MSCI 2006-IQ11; Loan No.: 710202870

With a copy to:

LNR PARTNERS, INC.

1601 Washington Avenue, Suite 700

Miami Beach, Florida 33139

Attn: Director of Servicing

Re: MSCI 2006-IQ11 Loan No.: 710202870

and, if given to Original Borrower, must be addressed as follows,
notwithstanding any other address set forth in the Loan Documents to the
contrary, subject to change as provided above:

WEST OAHU MALL ASSOCIATES LLC

1880 Century Park East, Suite 810

Los Angeles , California 90067

Attn: Faraz Daneshgar

Facsimile: (310) 276-1290

With a copy to:

RUSH MOORE LLP

737 Bishop Street, Suite 2400

Honolulu, Hawaii 96813

Attn: David Shibata, Esq.

Facsimile: (808) 521-0436

and, if given to New Borrower, must be addressed as follows, subject to change
as provided above:

c/o Thompson National Properties, LLC

1900 Main Street, Suite 700

Irvine, California 92614

Attn: Stephen Corea

Facsimile: (949) 252-0212

With a copy to:

GREGORY KAPLAN, PLC

7 East Second Street

Richmond, Virginia 23224

Attn: Joseph J. Mcquade, Esq.

Facsimile: (804) 916-9127

4.7 Governing Law. This Agreement shall be interpreted, construed and enforced
in accordance with the laws of the State in which the Project is located.

 

17



--------------------------------------------------------------------------------

4.8 Headings; Exhibits. The headings of the articles, sections and subsections
of this Agreement are for the convenience of reference only, are not to be
considered a part of this Agreement and shall not be used to construe, limit or
otherwise affect this Agreement.

4.9 Modifications. The terms of this Agreement may not be changed, modified,
waived, discharged or terminated orally, but only by an instrument or
instruments in writing, signed by the Party against whom the enforcement of the
change, modification, waiver, discharge or termination is asserted. Lender’s
consent to the Requested Actions shall not be deemed to constitute Lender’s
consent to any provisions of the organizational documents that would be in
violation of the terms and conditions of any of the Loan Documents.

4.10 Time of Essence; Consents. Time is of the essence of this Agreement and the
Loan Documents. Any provisions for consents or approvals in this Agreement shall
mean that such consents or approvals shall not be effective unless in writing
and executed by Lender.

4.11 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which will constitute the
same agreement. Any signature page of this Agreement may be detached from any
counterpart of this Agreement without impairing the legal effect of any
signatures thereon and may be attached to another counterpart of this Agreement
identical in form hereto but having attached to it one or more additional
signature pages.

4.12 New Indemnitor Joinder. New Indemnitor shall assume the obligations of
Original Indemnitor under the Guaranty pursuant to the terms of the New
Indemnitor Joinder.

4.13 WAIVER OF TRIAL BY JURY. BORROWER PARTIES HEREBY AGREE NOT TO ELECT A TRIAL
BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY
JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH
REGARD TO THE NOTE, THE SECURITY INSTRUMENT, THIS AGREEMENT, OR ANY OTHER LOAN
DOCUMENT, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY BORROWER PARTIES, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER PARTIES.

(REMAINDER OF PAGE INTENTIONALLY LEFT BLANK)

 

18



--------------------------------------------------------------------------------

The parties have executed and delivered this Agreement as of the day and year
first above written.

 

Witnesses:   LENDER:   BANK OF AMERICA, N.A., A NATIONAL BANKING ASSOCIATION,
SUCCESSOR BY MERGER TO LASALLE BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR MORGAN
STANLEY CAPITAL I INC., COMMERCIAL MORTGAGE                         
PASS-THROUGH CERTIFICATES, SERIES 2006-IQ11   By:   LNR Partners, Inc., a
Florida corporation, as attorney-in-fact     By:  

  /s/ Randolph J. Wolpert

      Randolph J. Wolpert, Vice President



--------------------------------------------------------------------------------

The parties have executed and delivered this Agreement as of the day and year
first above written.

 

Witnesses:   ORIGINAL BORROWER:  

WEST OAHU MALL ASSOCIATES LLC,

a Hawaii limited liability company

  By:   West Oahu Mall, Inc., a Hawaii corporation, its Managing Member     By:
 

/s/ Joseph Daneshgar

      Name:   Joseph Daneshgar       Title:   President



--------------------------------------------------------------------------------

The parties have executed and delivered this Agreement as of the day and year
first above written.

 

Witnesses:     NEW BORROWER:       TNP SRT WAIANAE MALL, LLC, a Delaware limited
liability company       By:   TNP Strategic Retail Operating Partnership, LP, a
Delaware limited partnership, its sole member         By:   TNP Strategic Retail
Trust, Inc., a Maryland corporation, its general partner

/s/ Mark A. Mercado

        By:  

/s/ Wendy Worcester

Print Name:   Mark A. Mercado         Name:   Wendy Worcester           Title:  
CFO

/s/ Dalila Bueno

          Print Name:   Dalila Bueno                      

 

STATE OF CALIFORNIA            )         )    COUNTY OF   Orange    )   

On June 2, 2010 before me, Bhriza Camacho, the undersigned, a Notary Public in
and for said State, personally appeared Wendy Worcester, who proved to me on the
basis of satisfactory evidence to be the person whose name is subscribed to the
within instrument and acknowledged to me that she executed the same in her
authorized capacity, and that by her signature on the instrument the person, or
the entity upon behalf of which the person acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

 

Signature  

/s/ Bhriza Camacho

  Name  

Bhriza Camacho

    (typed or printed)   (Seal)